TERMINATION AGREEMENT
 
(U.S. Pebble Acquisition Agreement)

 
THIS AGREEMENT dated April 29, 2010.
 
AMONG:
 
ETERNAL ENERGY CORP., a body corporate having offices in the City of Littleton,
in the State of Colorado (“Eternal”)
 
- and -
 
FAIRWAY EXPLORATION LLC., a body corporate having offices in the City of
Littleton, in the State of Colorado (“Fairway”)
 
- and -
 
PROSPECTOR OIL, INC., a body corporate having offices in the City of Billings,
in the State of Montana (“Prospector”)
 
- and -
 
PEBBLE PETROLEUM INC., a body corporate having offices in the City of Vancouver,
in the Province of British Columbia (“Pebble”)
 
- and -
 
ROVER RESOURCES, INC., a body corporate having offices in the City of Vancouver,
in the Province of British Columbia (“Rover”)
 
WHEREAS Eternal, Fairway, Prospector, Pebble (as the successor by name change to
0770890 B.C. Ltd.) and Rover are parties to the U.S. Pebble Acquisition
Agreement;
 
AND WHEREAS Eternal and Rover, in furtherance of the U.S. Pebble Acquisition
Agreement, have entered into the Existing JOA;
 
AND WHEREAS the parties have recently determined that the U.S. Pebble
Acquisition Agreement should be terminated as between Eternal and Pebble/Rover
as to any go-forward rights and obligations thereunder between those parties;
 
AND WHEREAS it is not the intention of the parties to terminate the U.S. Pebble
Acquisition Agreement as to any subsisting rights and obligations thereunder as
between Fairway/Prospector and Eternal/Rover/Pebble.
 
NOW THEREFORE in consideration of the premises hereto, the covenants and
agreements hereinafter set forth and contained and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties agree as follows:
 
1

--------------------------------------------------------------------------------


 
ARTICLE 1
INTERPRETATION
 
1.1  
Definitions

 
Each capitalized word or phrase used in this Agreement, including the recitals
and this Section, shall have the meaning ascribed thereto below:
 
(a)  
“Agreement” means this agreement and any schedule attached hereto;

 
(b)  
“Current JOA Lands” means the areal, stratigraphic and substance rights governed
by the Existing JOA;

 
(c)  
“Current JOA Rights” means the rights Rover and Eternal enjoy in respect of the
Current JOA Lands pursuant to the Existing JOA;

 
(d)  
“Effective Date” means April 29, 2010;

 
(e)  
“Existing JOA” means that certain Operating Agreement dated October 26, 2006
between Rover and Eternal, as amended by an Amending Agreement dated April 29,
2010;

 
(f)  
“Prospect” has the meaning ascribed to such term in the U.S. Pebble Acquisition
Agreement; and

 
(g)  
“U.S. Pebble Acquisition Agreement” means that certain Letter Acquisition
Agreement dated October 26, 2006 among Eternal, Fairway, Prospector, 0770890
B.C. Ltd. (now known as Pebble) and Rover.

 
ARTICLE 2
ETERNAL/ROVER/PEBBLE TERMINATION
 
2.1  
Termination

 
The U.S. Pebble Acquisition Agreement is terminated solely as between Eternal
and Pebble/Rover as of the Effective Date as to any go-forward rights and
obligations thereunder as between those parties such that, among other things,
neither Rover nor Pebble shall be entitled to an area of mutual interest right
in respect of any Prospect acreage acquired by Eternal from and after the
Effective Date and vice versa.
 
2

--------------------------------------------------------------------------------


 
2.2  
Current JOA Rights

 
Eternal and Rover shall continue to own and enjoy their Current JOA Rights and,
from and after the Effective Date, the Existing JOA shall be the only agreement
remaining between such parties in respect of the Prospect.
 
2.3  
Accrued Rights and Obligations

 
The termination of the U.S. Pebble Acquisition Agreement as between Eternal and
Pebble/Rover as provided above will not affect any rights and obligations as
between Eternal and Rover/Pebble which were fully accrued as of the Effective
Date.
 
ARTICLE 3
RATIFICATION
 
3.1  
U.S. Pebble Acquisition Agreement

 
The parties acknowledge and agree that this Agreement is supplementary to and
shall form one instrument with the U.S. Pebble Acquisition Agreement, such
instrument shall henceforth be read together with this Agreement and have effect
so far as practical as though all the relevant provisions hereof and thereof
were contained in one instrument and the U.S. Pebble Acquisition Agreement, as
amended, modified or supplemented by this Agreement, is in all respects ratified
and confirmed and shall continue in full force and effect except as between
Eternal and Pebble/Rover.
 
ARTICLE 4
MISCELLANEOUS
 
4.1  
Headings

 
The headings of clauses herein are inserted for convenience of reference only
and shall not affect the construction of the provisions hereof.
 
4.2  
Supercedes Previous Agreements

 
This Agreement supercedes any other agreements, documents, writings and verbal
understandings between the parties relating to the subject matter of this
Agreement, and expresses all of the terms and conditions agreed upon by the
parties with respect thereto.
 
4.3  
Governing Laws/Courts

 
(a)  
Governing Laws:  This Agreement and the U.S. Pebble Acquisition Agreement shall,
in all respects, be subject to, interpreted, construed and enforced in
accordance with and under the laws of the Province of British Columbia and the
laws of Canada applicable therein and shall, in every regard, be treated as
contracts made in the Province of British Columbia.  To the extent that the
location of the Prospect in the Province of Saskatchewan requires the
application of the laws in force in the Province of Saskatchewan, such laws
shall be adduced as evidence in the British Columbia courts having jurisdiction
in respect of a dispute arising hereunder.

 
3

--------------------------------------------------------------------------------


 
(b)  
Courts:  The parties irrevocably attorn and submit to the exclusive jurisdiction
of the courts of the Province of British Columbia and courts of appeal therefrom
in respect of all matters arising out of this Agreement.

 
4.4  
Severability

 
If any covenant or condition contained in this Agreement is determined to be, in
whole or in part, invalid or unenforceable by reason of any rule of law or
public policy, such invalidity or unenforceability will not affect the validity
or enforceability of any other covenant or provision, such partial invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of such covenant or provision and such invalid or unenforceable
covenant or provision or portion thereof, as the case may be, shall be severable
from the remainder of this Agreement.
 
4.5  
Further Assurances

 
Each party, without further consideration, shall in a timely fashion do or
perform or cause to be done or performed all such further and other acts and
things, execute, acknowledge and deliver or cause to be executed, acknowledged
and delivered all such further and other instruments, deeds and other writings
and generally shall take or cause to be taken all such further and other actions
as may be reasonably necessary or desirable to carry out its obligations
hereunder or to ensure and give full force and effect to the provisions and
intent, purpose and meaning of this Agreement.
 
4.6  
Enurement

 
This Agreement shall be binding upon and shall enure to the benefit of the
parties and (as applicable) their respective heirs, executors, administrators,
personal representatives, successors, receivers, receiver-managers, trustees and
permitted assigns.
 
4

--------------------------------------------------------------------------------


 
4.7  
Counterparts and Delivery

 
This Agreement may be executed in counterparts and delivered by electronic or
other means, which shall constitute effective execution and delivery.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 
ETERNAL ENERGY CORP.
 
FAIRWAY EXPLORATION LLC
 
   
 
 
Per:
/s/ Bradley M. Colby
 
Per:
/s/ Steve Swanson
 
Bradley M. Colby
Chief Executive Officer
   
Steve Swanson
Manager
                   
PROSPECTOR OIL, INC.
 
PEBBLE PETROLEUM INC.
 
   
 
 
Per:
/s/ Richard L. Findley
 
Per:
/s/ Gerald J. Shields
 
Richard L. Findley
President
   
Gerald J. Shields
President
                 
ROVER RESOURCES, INC.
               
Per:
/s/ Gerald J. Shields
       
Gerald J. Shields
President
     

 
This is the execution page to a Termination Agreement among Eternal Energy
Corp., Fairway Exploration LLC, Prospector Oil, Inc., Pebble Petroleum Inc. and
Rover Resources, Inc. respecting the U.S. Pebble Acquisition Agreement.
 
5

--------------------------------------------------------------------------------

